J-S68015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.S., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.S.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1288 WDA 2019

                  Appeal from the Order Entered July 18, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-DP-0000099-2019

    IN THE INTEREST OF: K.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.S.                            :
                                               :
                                               :
                                               :
                                               :   No. 1289 WDA 2019

                  Appeal from the Order Entered July 18, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-DP-0000098-2019


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED JANUARY 21, 2020

        D.S. appeals from the order of adjudication and disposition entered by

the Court of Common Pleas of Fayette County (trial court) adjudicating her


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68015-19


children, K.S. and J.S. (Children) dependent and ordering that they remain in

foster care.1 We affirm.

        We take the following facts from our independent review of the certified

record. D.S. and B.S. began fostering the Children (twins born June 2007) on

May 5, 2008, and they adopted them on January 27, 2010, when the Children

were approximately three years of age. B.S. passed away in September 2010.

On May 20, 2019, Fayette County Office of Children, Youth & Youth Services

(CYS) intake supervisor Rebecca Pegg received a report that D.S. was locking

the Children in their bedrooms seven days per week from 5:30 p.m. until

approximately 6:00 a.m. the next day. (See N.T. Hearing, 7/18/19, at 4).

        On May 21, 2019, a CYS caseworker met with D.S. at the home. D.S.

admitted that she had been locking the Children in their rooms since they

were three-years-old to keep them safe because she heard of an incident in

Ohio wherein a three-year-old child got up at night and started a fire. (See

id. at 5, 12). D.S. stated that J.S. keeps bottles in his bedroom in case he

needs to urinate and that K.S. will call for her if she needs to use the

bathroom. (See id. at 22). The CYS worker explained to D.S. that locking

the Children in their rooms is inappropriate and a fire hazard but that D.S. did

not appear to understand why this was inappropriate.        The Children were

placed with a family friend that day that the trial court approved of. When


____________________________________________


1   The Children’s father B.S. passed away in September 2010.


                                           -2-
J-S68015-19


the family friend was unable to keep the Children long term and D.S. could

not locate any other possible caregivers for them, on May 28, 2019, D.S.

signed a voluntary consent to placement. (See id. at 13).

      On June 7, 2019, CYS filed a dependency petition alleging that the

Children were without proper care or control and that it was in their best

interest to be adjudicated dependent and placed in the custody of CYS for

placement in the foster home of L.M. and E.B. On July 18, 2019, the court

held an adjudicatory hearing.        Because Rachael Friend (Friend), the

caseworker assigned to the case was on vacation, CYS intake supervisor

Rebecca Pegg (Pegg) testified from her knowledge of the case and from CYS

records. She stated that J.S. confirmed that he was locked in his bedroom at

5:30 p.m. seven days a week because D.S. was afraid that he and K.S. would

leave their rooms during the night.    (See id. at 6-7). J.S. stated that he

urinated in bottles overnight and, if he got hungry, D.S. would slide a piece of

candy under his bedroom door for him. (See id at 5.). On Saturdays, he

would play in his room upon waking until D.S. let him out to empty any bottles

he used during the night, but according to J.S., he only left the home on the

weekends if D.S. needed to take them with her to go shopping or to go to

church.   (See id.).   Friend’s report indicated that K.S. confirmed that the

Children are locked in their bedrooms at night from 5:30 p.m. but stated that

her bedroom is closer to D.S.’s, so D.S. would let her out of her bedroom at

night to use the bathroom if K.S. yelled for her to do so.


                                      -3-
J-S68015-19


      Pegg testified that the Children have hyperactivity behaviors and some

social deficits, and, according to their school, do not participate in any

extracurricular activities, but merely go to school, go home and attend church

on Sundays. (See id. at 9-10). The Children do not have any friends with

whom they spend time with and do not seem to play outside. (See id. at 10).

      Pegg stated that CYS is worried that D.S. is overwhelmed and may need

some help or support during after-school hours so that she can learn to

manage the Children without locking them in their bedrooms. (See id. at 9).

She also stated that CYS has some concerns about D.S.’s parenting deficits

and lack of understanding and accountability about the severity of the Children

being locked in their bedrooms for extended periods of time. (See id. at 11).

      She testified that CYS believes dependency and placement for the

Children would be best for them while the agency works with D.S. to complete

a Family Service Plan (FSP). (See id. at 13-14). The long-term goal is to

reunify the Children with D.S. and put services in the home to work with her

on parenting and any underlying mental health concerns that would need to

be addressed. (See id.). Pegg testified that D.S. did submit to a psychological

evaluation on July 1, 2019, and there were no concerns raised in that

evaluation. (See id. at 18).

      The Children’s Guardian ad litem (GAL) testified that the Children were

doing well in foster care and that when she asked them what they wanted,

they stated that they wanted to go home just to see their dog. (See id. at


                                     -4-
J-S68015-19


45).   The Children also are “gleeful” when playing with the other children

outside while in their placement, (see id.) and that they also want to stay

where they are.    (See id.).   She also stated that she was concerned that

Mother was not seeing Children that much, but when she asked Mother why

that was so, she said she was busy. The Children indicated that they would

like to see her more. (See id. at 46.)

       D.S. testified on her own behalf at the hearing. She stated that she

takes the Children to all regularly scheduled doctor’s appointments and that

the doctor has not expressed any concern about mental health issues. (See

id. at 21). She admitted to locking the Children in their bedrooms at night

out of concern that they might get up in the night and start a fire on the stove

or get into something else, but maintained that she would do this at 7:00

p.m., not 5:30 p.m. (See id.). D.S. also maintained that she lets the Children

out to use the bathroom if necessary, and that she gives them snacks and

water to take to their bedrooms at night.      (See id. at 22).    She showed

photographs to support her testimony that she changed the locks on the

bedroom doors so that she can no longer lock them from the outside. (See

id. at 22-23). She stated that she understood CYS’s safety concerns about

the Children being locked in their bedrooms and that she does not intend to

do so in the future. (See id. at 23). However, she put alarms on their doors

so she would know if they were opened overnight. (See id. at 23). D.S.

introduced the certificate of completion for parenting classes she attended.


                                     -5-
J-S68015-19


(See id. at 23-24). She stated that the Children have a swing set and that

they play outside, although they must stay in the shade because of their

sensitive skin and, although individuals at the school contributed to buy bikes

for the Children while in foster care, once they come home, they will not be

allowed to ride them on the street, only in the yard. (See id. at 25, 35).

Although the Children are involved in church and attend vacation bible school

in the summer, D.S. confirmed that they have no other extra-curricular

activities and have not attended any birthday parties or sleepovers. (See id.

at 26, 30-31). Since the Children have been in foster care, she does see them

but not as often as she would like. (See id. at 36-37).

      Bryan Kelly, the Pastor at Bethel Baptist Church, testified on D.S.’s

behalf. (See id. at 39-41). He testified that the Children attended Sunday

school classes, vacation bible school and other extracurricular church

activities, and that he had absolutely no concerns about their behavior. (See

id. at 39-41). The Children’s foster parents have not reported any behavioral

problems of the Children. (See id. at 10).

      During closing statements, counsel for CYS, Mr. Anthony S. Dedola,

Esquire, acknowledged that D.S. does not understand the parameters of

proper parenting and is “so restrictive.” (Id. at 43). However, he maintained

that this could be addressed by adjudicating the Children dependent so that

CYS could give them the assistance that the family needs, but that the




                                     -6-
J-S68015-19


Children should be returned to the home with intensive services, not kept in

foster care. (See id.).

       At the close of the hearing, the court granted the dependency petition

and continued the Children’s placement in foster care. (See id. at 44-45).

D.S. timely filed a notice of appeal and a contemporaneous Rule 1925(b)

statement. See Pa.R.A.P. 1925(a)(2)(i).2 On appeal, D.S. challenges the trial

court’s finding of dependency and placement in foster care.3 Specifically, she

argues that the court erred in finding that the Children presently lack proper

parental care and control and that it was necessary to remove them from her

custody. (See D.S.’s Brief, at 8-22).

       The Juvenile Act, 42 Pa.C.S. §§ 6301-6375, controls the disposition of

dependency matters. The Act defines, “Dependent Child,” in pertinent part,

as a child who:

       is without proper parental care or control, subsistence, education
       as required by law, or other care or control necessary for his
       physical, mental, or emotional health, or morals. A determination
       that there is a lack of proper parental care or control may be based
       upon evidence of conduct by the parent, guardian or other


____________________________________________


2The trial court did not file a Rule 1925(a) opinion and CYS did not file a brief.
See Pa.R.A.P. 1925(a); Pa.R.A.P. 2112.

3 “[T]he standard of review in dependency cases requires an appellate court
to accept the findings of fact and credibility determinations of the trial court if
they are supported by the record, but does not require the appellate court to
accept the [trial] court’s inferences or conclusions of law. Accordingly, we
review for an abuse of discretion.” Interest of I.R.-R, 208 A.3d 514, 519
(Pa. Super. 2019) (citations and internal quotation marks omitted).


                                           -7-
J-S68015-19


      custodian that places the health, safety or welfare of the child at
      risk[.]

42 Pa.C.S. § 6302.

      “The burden of proof in a dependency proceeding is on the petitioner to

demonstrate by clear and convincing evidence that a child meets that

statutory definition of dependency.” In re E.B., 83 A.3d 426, 431 (Pa. Super.

2013) (citations omitted). “‘Clear and convincing’ evidence has been defined

as testimony that is ‘so clear, direct, weighty, and convincing as to enable the

trier of facts to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.’” In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013)

(citation omitted).

      “In accordance with the overarching purpose of the Juvenile Act ‘[t]o

preserve the unity of the family whenever possible,’ see 42 Pa.C.S.A. §

6301(b)(1), a child will only be declared dependent when he is presently

without proper parental care and when such care is not immediately

available.” Id. (case citation and some internal quotation marks omitted).

“This Court has defined ‘proper parental care’ as ‘that care which (1) is geared

to the particularized needs of the child and (2) at a minimum, is likely to

prevent serious injury to the child.’” Id. (citation omitted).

      With these principles in mind, we turn to D.S.’s first argument that

“[t]he trial court’s conclusion that [C]hildren are without proper parental care

and control is not supported by the record.” (D.S.’s Brief, at 11). Specifically,

she maintains that the evidence of record does not support the trial court’s

                                      -8-
J-S68015-19


findings that D.S. suffers from psychological issues that have yet to be

addressed and that she has engaged in psychological abuse of the Children.

(See id. at 12-15).

      At the hearing, the trial court observed that “[D.S.] is so fearful and so

possessive and so overprotective that something is going to happen to these

children that she has eliminated half of their life.” (N.T. Hearing, at 44). The

court acknowledged that a previous psychological evaluation of D.S. did not

reveal any mental abnormalities. (See N.T. Hearing, at 44). D.S. testified

that she has taken the Children to all doctor’s appointments and that there

have been no mental health concerns expressed by the physician.             She

acknowledged that she did lock the Children in their bedrooms in the past, but

she provided photographic evidence that she had removed the locks and

stated that she understood CYS’s safety concerns. She provided a certificate

of   completion   for   parenting   classes   she   had   attended   at   CYS’s

recommendation. (See N.T. Hearing, at 21-25). Pastor Kelly testified that

the Children attended Sunday school classes, vacation bible school and other

extracurricular church activities, and that he had absolutely no concerns about

their behavior. (See id. at 39-41). The Children’s foster parents have not

reported any behavioral problems of the Children. (See id. at 10). Further,

we note that CYS failed to provide any testimony or evidence of a professional

evaluation of D.S.’s present parenting abilities and the Children’s prospects

with her.


                                     -9-
J-S68015-19


       However, the court adjudicated the Children dependent because:

       . . . What cannot be seen by a sterile reading of the transcript is
       that [D.S.] has a bland manner of soft speaking and general flat
       affect. She appears to be a nice person, however she shows no
       emotion. Her responses are blunt and appear to be almost like
       she is in a daze. The [c]ourt heard no testimony from her that
       this behavior and conduct in isolating the Children is wrong. In
       fact, the [c]ourt believes that [D.S.] actually believes that the
       conduct is appropriate in safe guarding the [C]hildren and
       preventing catastrophe. She appears to not appreciate the
       necessity of social interaction with peers or the importance of play.
       She does not seem to appreciate the importance of activities or
       the detrimental effect of locking the [C]hildren for 11 ½ hours per
       day in their bedroom.

       . . . [D.S.] is behaving knowingly and is making a conscious
       decision to raise the [C]hildren in this fashion. [She] admitted
       there are no birthday parties, no sleep-overs, no playmates, and
       no outside play if it is sunny outdoors.

(Id. at 5).

       Based on all of the foregoing, we conclude that the trial court properly

adjudicated the Children dependent where they are without the proper

parental “care or control necessary for his physical, mental, or emotional

health[.]” 42 Pa.C.S. § 6302; see also In re R.R., 686 A.2d. 1316, 1318

(Pa. Super. 2004) (“[T]he Juvenile Act permits a finding of dependency if clear

and convincing evidence establishes that a child is lacking the particular type

of care necessary to meet his or her individual [] needs.”) (citation omitted).4

____________________________________________


4We are not persuaded by D.S.’s argument that the court applied an incorrect
“best interest of the child” standard. (See D.S.’s Brief, at 19-22). A review
of the court’s opinion reveals that it focused on the Children’s health and
development. (See, e.g., Trial Ct. Op., at 4 (D.S. “suffers deficits in



                                          - 10 -
J-S68015-19


       However, this does not end our inquiry because D.S. also maintains that

the court erred by finding that it was necessary to remove the Children from

her custody. (See D.S.’s Brief, at 16-24). Specifically, she argues that her

past instances of abuse or difficulty with handling the Children are not

sufficient to support removing them from the home because there is no

evidence this behavior will continue in the future. (See id. at 16-19).

       We have stated the following regarding whether a child should be

removed from parental control:

____________________________________________


understanding the severity of imprisoning her children.”); id. at 5 (D.S.
“actually believes that [her] conduct is appropriate in safe guarding the
children”); id. at 6 (“The [c]ourt has concerns that [D.S.] has not internalized
how this isolation could affect the children.”).

Neither are we persuaded by the cases on which D.S. relies because they are
distinguishable. For instance, in In re D.A., 801 A.2d 614 (Pa. Super. 2002),
we found that mother’s depression diagnosis, which occurred two years prior
to the child’s birth, her failure to sanitize bottles, and her juvenile arrest for
child abuse committed while babysitting five years ago, did not support a
finding that mother currently was unable to provide proper care and control
for child. See In re D.A., supra at 619-21. Conversely, here, the acts at
issue were not isolated incidents from D.S.’s past, but instead were still
concerns at the time of the hearing. In In re Swope, 571 A.2d 470 (Pa.
Super. 1990), we reversed a trial court’s finding of dependency where there
was not any testimony addressing the parent’s abilities and shortcomings or
whether the alleged acts were isolated incidents or likely to recur. See id. at
490. This is distinguishable from this case where there was testimony that
D.S.’s actions had occurred consistently for nine years and were likely to recur
without intervention. While we acknowledge that in Swope, one of the factors
we considered was the lack of psychological evaluation, in this case, it is the
intention of both the court and CYS that the Children be adjudicated
dependent and returned to foster care precisely so that such intensive services
can be provided.




                                          - 11 -
J-S68015-19


       The law is clear that a child should be removed from her parent’s
       custody and placed in the custody of a state agency only upon a
       showing that removal is clearly necessary for the child’s well-
       being. In addition, this court had held that clear necessity for
       removal is not shown until the hearing court determines that
       alternative services that would enable the child to remain with her
       family are unfeasible.

In re A.B., supra at 349-50 (citation omitted). Ultimately, a hearing court

is given broad discretion in meeting the goal of entering a disposition “best

suited to the protection and physical, mental, and moral welfare of the child.”

In re Lowry, 484 A.2d 383 (1984).

       In this case, there is clear and convincing evidence for the trial court

not to accept CYS’s recommendation at the hearing that alternative services

were preferable and that Children be reunited with D.S. (See N.T. Hearing,

at 43).5 The trial court rejected that view for the same reasons that it made

the dependency finding – that D.S. was overprotective and would remain

abnormally overprotective if the Children were returned to her care and that

she needed more parenting training. While it found the ultimate goal was to

reunite Children with her, the trial court noted that D.S. only visited Children

once a week while they were in foster care and that visits several times a

week were more appropriate. Specifically, it found that D.S. should be more

involved with the Children in the community setting with foster parents so that


____________________________________________


5 On appeal, CYS now represents that the trial court was justified in continuing
foster care placement for the Children because psychological evaluations need
to be conducted and the Children voiced a preference that they stay in foster
care. (See CYS’s Brief, at 21).

                                          - 12 -
J-S68015-19


she can understand and be comfortable that they can ride their bikes, have

children over without danger, and that they live like normal twelve year olds.

It then ordered D.S. to have increased contact and ongoing communication

with the Children and be involved in their activities and the Children needed

to have a psychological evaluation. In effect, it found that D.S.’s parenting

skills had not yet advanced sufficiently to order the return of the Children to

her care.

      Accordingly, because the trial court’s order is supported by clear and

convincing evidence from which it could find that the Children’s placement in

foster care was necessary, we affirm the trial court’s order continuing the

Children’s placement in foster care.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2020




                                       - 13 -